Below, plaintiff in error was defendant; defendants in error were plaintiffs. The plaintiffs, on allegations of fraud and deceit, fully sustained by the evidence as found by the trial court, were granted a judgment canceling a sale to them by defendant of certain oil stock, and for the recovery of the amount paid by them for the stock, with interest. They concede a mistake of $10 in the calculation of the interest due, and have filed a remittitur in this court in that sum, which remittitur is hereby ordered entered against their judgment.
The stock held by them under the purchase was not canceled by the trial court, but this was not error, as the allegation that it was absolutely worthless was found by the court to be true. We have no statement of facts. But as plaintiffs, in their brief, offered to deliver the stock to defendant, and on submission of this cause in this court tendered the same in open court to defendant, we order that they deposit this stock with the clerk of this court, taking his receipt therefor, and that the clerk of this court, on request of defendant or his attorneys of record, deliver such stock to him, taking his receipt, which he will file in the records of this cause.
As so reformed, the judgment of the trial court is in all things affirmed, but the costs of this appeal will be taxed against defendants in error.
Reformed and affirmed. *Page 1118